            Case 5:18-cv-02627-EGS Document 21 Filed 01/09/19 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN SHIKO,                                    :
                               Plaintiff,      :          CIVIL ACTION NO. 18-2627
                                               :
       v.                                      :
                                               :
MAURER & SCOTT, INC., d/b/a                    :
MAURER & SCOTT SALES, INC.,                    :
                       Defendant.              :

                                            ORDER

       AND NOW, this 9th day of January, 2019, the parties having settled the above-captioned

action, and pursuant to Rule 41.1(b) of the Local Rules of Civil Procedure of this Court, it is

hereby ORDERED that this action is DISMISSED WITH PREJUDICE, pursuant to

agreement and without costs.

                                            BY THE COURT:




                                            By: /s/ Shana Restucci
                                              Shana Restucci, Civil Deputy Clerk
                                              The Honorable Edward G. Smith
                                              Shana_Restucci@paed.uscourts.gov
